Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6-7 and 11 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said linker comprises a chemoselectively cleavable moiety selected from the group consisting of an allyl-heteroatom group and a propargyl-heteroatom group”. The heteroatoms with respect to allyl group for a “allyl-heteroatom group” have not been clearly defined or described in the specification and thus the structure, arrangement and composition of the compound encompassed by “allyl-heteroatom group” intended to encompass in the claim is vague and indefinite. The heteroatoms with respect to propargyl group for a “propargyl-heteroatom group” have not been clearly defined or described in the specification and thus the structure, arrangement and composition of the compound with various heteroatoms encompassed by “propargly-heteroatom group” intended to encompass in the claim is vague and indefinite. The term “allyl-heteroatom” and “propargyl-heteroatom group” have not been defined or clearly described in the specification and thus it is unclear as to what other groups expect the groups recited in claims 6 and 8 are intended to include in the linker composition of claim 1.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to composition comprising a cellular interaction element, a capture element comprising a haloalkane group and a linker covalently tethering the cellular interaction element to the capture element and wherein said linker comprises a chemoselectively cleavable moiety selected from the group consisting of an allyl-heteroatom group and a propargyl-heteroatom group. The heteroatoms with respect to allyl group for a “allyl-heteroatom group” have not been clearly defined or described in the specification and thus encompasses an inordinately a large number of structures provided by various types of heteroatoms and with various arrangements with various ally groups, wherein the various structures covalently tethers the cellular interaction element with the haloalkyl group, for which the specification does not have a clear descriptive support in the specification. The heteroatoms with respect to propargyl group for a “propargyl-heteroatom group” have not been clearly defined or described in the specification and thus encompasses an inordinately a large number of structures provided by various types of heteroatoms and with various arrangements with various ally groups, wherein the various structures covalently tethers the cellular interaction element with the haloalkyl group, for which the specification does not have a clear descriptive support in the specification. 
As for example, as encompassed, only a very few examples are given below that are encompassed by the allyl-heteroatom group as claimed but which is not limited to the following groups:

    PNG
    media_image1.png
    508
    613
    media_image1.png
    Greyscale
, for which the specification does not have clear descriptive support. Similar situation exists for propargyl-heteroatom group.
However, throughout the specification, ally-heteroatom is limited to few specific groups of allyl ether, allyl amine, allyl ester, allyl amide, allyl urea, allyl carbonate, and allyl carbamate and the propargyl-heteroatom group is limited to few specific groups of propargyl ether, propargyl amine, propargyl ester, propargyl amide, propargyl urea, propargyl carbonate, and propargyl carbamate. Few examples are not considered as a clear definition and does not provide a representative group for all the diverse compounds/groups encompassed by the genus of “allay-heteroatoms” or “propargyl-heteroatoms” as described above. 
MPEP § 2163 states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  
Emphasis added.

A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).

This genus encompasses an untenable amount of compounds, due to the number of possible permutations based on all of the combinations of the variables contained in the genus. Few of disclosed species cannot possibly typify the entire genus claimed or account for all of the variation between species of such a large genus.
Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).
Therefore, by disclosing only a few compounds/groups represented by the genus of “ally-heteroatom” and “propargyl-heteroatom”, the specification does not provide representative examples and description for the entire genus encompassed by divergent compounds encompassed by “ally-heteroatom” and “propargyl-heteroatom”.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s filing of terminal disclaimer of 11/01/2022 is persuasive to overcome the rejection under nonstatutory double patenting. Applicant's arguments that there is no teaching or suggestion in Hartzell of cleaving the compound PBI 400-10 of Hartzell and that the “crosslinking agents” of Hartzell are separate group of agents from PBI 400-10 and are used for a separate purpose in the methods, are persuasive and thus are persuasive to overcome the rejection under 35 USC 103. Therefore, the closest prior arts of records do not teach or reasonable suggest the chemoselectively-cleavable composition as claimed in claims 6 and 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678